Electronically Filed
                                                        Supreme Court
                                                        SCWC-29519
                                                        17-APR-2012
                                                        09:32 AM


                          NO. SCWC-29519


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


      TIMOTHY S. KAKALIA, Petitioner/Petitioner-Appellant, 


                                vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 29519; S.P.P. NO. 08-1-0233

             (CR. NOS. 56128, 93-1006, and 94-2234))


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ., and

    Circuit Judge Nishimura, in place of Duffy, J., recused)


          Petitioner/Petitioner-Appellant Timothy S. Kalakia’s

application for writ of certiorari filed on March 5, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, April 17, 2012.

Richard D. Gronna, for           /s/ Mark E. Recktenwald

petitioner/petitioner­
appellant on the                 /s/ Paula A. Nakayama

application

                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ Sabrina S. McKenna


                                 /s/ Rhonda A. Nishimura